Title: From George Washington to Henry Knox, 23 October 1783
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Rocky hill 23 Octr 1783
                        
                        The arrival of the Definitive Treaty, and the evacuation of New York have been so long delayed as to
                            interfere very materially with our arrangements for the Celebration of Peace; at this Season no use can be made of the
                            Bower, the only possible means of accomodation, besides, the dissolution of the Army at so short a period totally defeats
                            the object in view, for if we were even determined not to wait the events on which the Celebration has hitherto depended,
                            it would now be impossible either to make the necessary preparations or to give timely notice to the Officers, before the
                            Army would be dissolved: I think therefore that it will be best to defer it until the British leave the City, and then to
                            have it at that place where all who chuse to attend can find accomodation.
                        Sir Guy Carleton some time since informed me, thro’ Mr Parker, that he should leave New York in all next
                            Month, probably by the 20th, and that when the Transports which were gone to Nova Scotia returned, he should be able to fix
                            the day; this notice may be short, and as it is best to be prepared, I wish you to confer upon the subject with Governor
                            Clinton, and have every necessary Arrangement made for taking possession of the City immediately on their leaving it; you
                            will please to report to me the arrangements you may agree on.
                        Inclosed I transmit you Copy of a Proclamation of Congress for the dissolution of the Army, you will please
                            to publish it to the Troops under your Orders.
                        I am now to acknowledge the receipt of your Letter of the 15th of this Month, If the Men whose terms of
                            service expire in December and January, are not sufficient for the purpose of procuring Wood for the Garrison, I have no
                            objection to your including those whose inlistments expire in February, this may be done now with greater propriety than
                            heretofore as the British Force at New York has been very considerable reduced within this Fortnight.
                        In permitting the Officers to retire nothing more need be attended to, than to keep a sufficient number for
                            the Troops who remain in service. It is now three Weeks since I directed the Clothier General to make the necessary
                            provision of Cloathing for the Winter, I am not yet informed how far he has proceeded in compliance with these directions,
                            but I will do all in my power to have you supplied. By a return made this month I observe there is a quantity of Cloathing
                            in Store at Newburg; this will go far in supplying the immediate wants of the Troops; observing in the distribution of it
                            to favor those Men who having longest to serve are most intitled to it—There is some refuse Cloathing returned which
                            might relieve the Wants of those who are to be discharged. With very great regard I am Dear Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                        
                            P.S. Since I wrote the foregoing I have reced a Letter from Governor Clinton in which he mentions his
                                wish that the Troops who move down may be put under his direction which I think very proper so long as they remain in
                                or near the City .Go: Washington
                        
                    